Citation Nr: 0616668	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  96-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
PTSD.  The case was remanded to the RO by the Board in July 
2003.

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
submitted in March 1996, the veteran requested that he be 
scheduled for a Board hearing in Washington, DC.  In an 
August 2002 letter, the veteran's representative requested 
that he be permitted to appear before the Board via a 
videoconference hearing, without the veteran, to submit 
argument in support of the claim.  The Board denied the 
veteran's motion pursuant to 38 C.F.R. § 20.700(b) (In 
substance, mandating that the purpose of a Board hearing is 
to receive relevant testimony and argument; it being 
contemplated that the claimant and any witnesses will 
normally be present; and that a hearing will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative).

The veteran was initially represented by a lawyer during this 
appeal.  In an October 2004 letter, however, that attorney 
withdrew his representation.  In a November 2004 letter, the 
RO acknowledged the lawyer's withdrawal and indicated that a 
copy of the letter was being forwarded to the veteran.  
Accordingly, the attorney's representation is deemed 
withdrawn.  38 C.F.R. § 20.608 (2005).


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed June 1989 rating decision denied service 
connection for PTSD on the basis that the veteran had not 
been diagnosed with PTSD.

3.  The evidence received since the June 1989 rating decision 
now includes a medical diagnosis of PTSD. 

4.  The record does not establish that the veteran engaged in 
combat.

5.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  An unappealed June 1989 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The additional evidence presented since the June 1989 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2005).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since a June 
1989 rating decision.  In the interest of clarity, the Board 
will initially discuss whether the issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of a letter by the RO dated in April 2004.  
The RO's letter notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
April 2004 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The April 2004 letter was also issued prior to the 
most recent adjudication of his claim in October 2004 and 
December 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The RO also attempted to 
verify the veteran's claimed in-service stressors, including 
an allegation of sexual assault.  As will be discussed below, 
however, the veteran failed to provide details concerning his 
alleged stressors.  In light of the absence of necessary 
details concerning the veteran's stressors, VA has satisfied 
its responsibility to assist the veteran in connection with 
his claim.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

In a June 1989 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran had not 
been diagnosed with PTSD.  The evidence at that time included 
the veteran's service medical and personnel records, VA 
inpatient and outpatient treatment records, and various 
private medical records.  These records showed that the 
veteran was diagnosed with various psychiatric disorders, 
including an inadequate personality in service, as well as 
hysterical neurosis, manic depression, depression, and 
schizophrenia after service.  However, since none of these 
records listed a diagnosis of PTSD, the RO denied the 
veteran's claim. 

The veteran was notified of the June 1989 rating decision and 
of his appellate rights in a July 1989 letter; however, he 
did not seek appellate review within one year of 
notification.  Therefore, the June 1989 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In June 1995, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal regardless of 
the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
since the prior final decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in June 
1995, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
June 1989 rating decision.  Since that decision the veteran 
underwent a psychological evaluation in July 1989 in 
connection with his claim for Social Security Administration 
(SSA) benefits.  The psychologist diagnosed the veteran with 
PTSD based on trauma the veteran allegedly experienced in 
Vietnam.  

This report is new and material because it was not associated 
with the claims file at the time of the June 1989 rating 
decision and contains a diagnosis of PTSD.  Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for PTSD is 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits. The Board 
notes that the September 1995 rating decision, the SOC issued 
in December 1995, and the subsequently issued SSOC's notified 
the veteran of all applicable laws and regulations pertaining 
to service connection for PTSD.  The veteran has also been 
afforded the opportunity to present evidence and argument on 
the underlying service connection issue.  Most recently, the 
RO notified the veteran in an April 2004 letter of the need 
to submit evidence concerning each of the three elements 
required to prove a claim for service connection for PTSD, 
including a claim based on a personal assault.  However, the 
veteran has failed to submit any evidence concerning the 
details of his stressors.  Under these circumstances, the 
Board may proceed to adjudicate this claim without prejudice 
to the veteran.

III.  Service Connection for PTSD

The Board will conduct a de novo review of the record and 
adjudicate his claim for service connection for PTSD based on 
the merits.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The record now contains several diagnosis of PTSD.  As noted, 
a July 1989 psychological evaluation report listed a 
diagnosis of PTSD based on alleged trauma in Vietnam.  The 
veteran was also hospitalized at the Jim Taliaferro Community 
Mental Health Center on numerous occasions in 1989 for PTSD 
based on his alleged Vietnam experience.  Lastly, in letters 
dated in March and August 1996, D.D., M.D., the veteran's 
family physician, indicated that the veteran suffered from 
traumatic stress disorder or stress traumatic syndrome since 
Vietnam.  

Since the record now contains a medical diagnosis of PTSD, 
the central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is shown through military citation 
or other appropriate evidence that a veteran engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force or that he ever served 
in Vietnam.  The veteran's service personnel records show 
that he served as a clerk, that he never served in Vietnam, 
and that his only overseas service was when he was stationed 
in Germany from May 1969 to May 1971.  His DD Form 214 does 
not reflect that he received any decorations or medals which 
indicate involvement in combat.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  However, while the Board notes that numerous 
documents of record indicate that the veteran has repeatedly 
reported that he engaged in combat in Vietnam and that he was 
a prisoner of war (POW) for nine months, none of the 
veteran's stressors concerning his Vietnam service are 
capable of verification because the record indicates that the 
veteran never served in Vietnam and was never a POW.  

The only other stressor raised by the veteran concerns an 
allegation of sexual assault, as listed in VA outpatient 
treatment records dated in October and November 2001.  These 
reports noted the veteran's statements that he was sexually 
assaulted as a child by his maternal uncle.  The veteran also 
added that he was sexually assaulted in service.  However, 
the veteran never provided any details concerning the alleged 
inservice sexually assault, even when asked to do so in an 
April 2004 letter. 

The Board notes that 38 C.F.R. § 3.304(f) was amended during 
the pendency of this appeal.  This amendment, which became 
effective March 7, 2002, addresses the type of evidence that 
may be considered relevant in corroborating the occurrence of 
a stressor in claims for service connection for PTSD 
resulting from a personal assault.  

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA has 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."  

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

In this case, the RO's April 2004 letter notified the veteran 
of the amended regulation and provided him an opportunity to 
submit additional evidence in support of his claim.  However, 
the veteran failed to provide any additional information 
concerning the alleged assault.  In Wood, 1 Vet App. 193,  
the Court held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  In light of the absence of necessary 
details concerning the veteran's alleged sexual assault, the 
Board finds that the veteran's allegation is uncorroborated 
and therefore insufficient to establish an underlying 
stressor.

Essentially, the veteran has reported combat-related 
stressors that are not capable of substantiation such as 
having served in combat in Vietnam or being a POW, and has 
not provided any detail regarding the claimed sexual trauma 
in service such that that stressor could be substantiated.  
Notably, the October 2001 VA outpatient treatment record 
which noted the veteran's allegation of an in-service sexual 
assault also noted his false history of warfare in Vietnam.  
Thus, the Board finds that the veteran's statements in 
support of his PTSD claim regarding the claimed stressors are 
not credible.  See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (holding that the Board is charged with the duty to 
assess the credibility and weight given to evidence); see 
also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence.") 

The Board thus finds that the veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Hence, the appeal is denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


